NUMBERS 13-09-00489-CR, 13-09-00490-CR,
                       13-09-00491-CR, & 13-09-00492-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                   IN RE ARMANDO RAMOS


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Armando Ramos, pro se, filed a petition for writ of mandamus in the above

causes on August 24, 2009, through which he contends that the trial court erred in ordering

consecutive sentences for his convictions in 1990 for sexual assault and aggravated sexual

assault of a child. The Court requested and received a response to the petition for writ of



        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
mandamus from the State of Texas, acting by and through the District Attorney for

Cameron County, Texas.

       Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon

v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator

must have a “clear right” to the relief sought and the merits of the relief sought must be

“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law

plainly describes the duty to be performed such that there is no room for the exercise of

discretion.” See id.

       The Court, having examined and fully considered the petition for writ of mandamus

and the reply thereto, is of the opinion that relator has not shown himself entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP.

P. 52.8(a).

                                                               PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 18th day of September, 2009.




                                            2